Citation Nr: 0635830	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  99-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
undiagnosed condition manifested by pain of the neck and 
lower back.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision.


FINDINGS OF FACT

1.  The veteran has full range of motion in his lumbar spine.

2.  The veteran has 42 degrees of flexion in his cervical 
spine.

3.  The veteran has not had any bed rest prescribed in the 
past decade to treat any incapacitating episodes of back 
pain.

4.  X-rays show only minimal facet disease in the veteran's 
lumbosacral spine.

5.  Evidence has not been presented showing any neurological 
manifestation of the veteran's back/neck disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
undiagnosed illness manifested by neck/back pains have not 
been met.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes (DCs) 5290, 5292, 5293 (2002); 
38 C.F.R. § 4.71a, DCs 5237, 5243 (2006).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 10 percent for his 
neck/back pain.  During the course of this appeal, the 
criteria for evaluating neck/back disabilities changed 
several times.  The first occurred in September 2002, and the 
second in September 2003.  In this decision, the Board will 
consider the criteria in effect prior to September 2002; the 
criteria in effect between September 2002 and September 2003; 
and the criteria effective from September 2003.  

Orthopedic Considerations

Under the rating criteria in effect prior to September 2003, 
limitation of motion of the cervical spine was rated under 
38 C.F.R. § 4.71a, 5290.  Under this diagnostic code, a 10 
percent rating was assigned when the limitation of motion was 
slight, while a 20 percent rating was assigned when the 
limitation of motion of the cervical spine was moderate.  
Additionally, a 10 rating could have been assigned for slight 
limitation of motion of the lumbar spine, while a 20 percent 
rating could have been assigned for moderate limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the cervical spine is greater than 30 
degrees, but not greater than 40 degrees; when the combined 
range of motion of the cervical spine is greater than 170 
degrees, but not greater than 335 degrees; when there is 
muscle spasm, guarding, or localized tenderness that does not 
result in an abnormal gait or abnormal spinal contour; or 
when there is a vertebral body fracture with loss of 50 
percent or more of the height.  A 10 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; or 
when the combined range of motion of the thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees, 
or again when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

A 20 percent rating is assigned when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees; when the combined range of motion of the 
cervical spine is not greater than 170 degrees; or when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Additionally, a 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees.  

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the old criteria are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  Looking at these figures (again, for guidance), 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The veteran and his representative contend, in essence, that 
the veteran's undiagnosed condition manifested by pain of the 
neck and lower back is more severe than the current 
evaluation reflects.  Nevertheless, the medical evidence 
shows only minimal limitation of motion of the cervical spine 
and no limitation of motion of the lumbar spine.

In May 1998, the veteran underwent a VA examination at which 
he demonstrated full range of motion in his cervical spine 
with no muscle spasm noted.  There was also no kyphosis, 
scoliosis, or spinal scars; and the veteran had full range of 
motion in his lumbar spine.  The examiner found the veteran's 
physical examination to be unremarkable. 

At a second VA examination in October 1999, the veteran had 
no swelling, deformity or stiffness in his neck and the 
examiner found that the veteran had a normal spine with no 
tenderness on palpation of the neck.  The veteran also had a 
completely normal range of motion in his cervical spine.  An 
x-ray of the cervical spine did show early minimal 
degenerative arthritis of the lower cervical spine, although 
the remainder of the lower cervical spine was unremarkable 
and within normal limits.

The veteran most recently underwent a VA examination in March 
2006 at which there was no objective evidence of cervical 
muscle spasms.  Range of motion testing showed 
flexion/extension from 0 to 42 degrees with pain throughout 
the range of motion.  Lateral flexion was from 0 to 32 
degrees bilaterally and lateral rotation was from 0 to 80 
degrees bilaterally.  The examiner also pointed out that the 
veteran had pain in his neck before range of motion testing 
even began but that pain increased at 20 degrees.  The 
examiner did note that there was no additional limitation of 
motion on account of repetitive use of the joints due to 
pain, fatigue, weakness, or lack of endurance.  X-rays showed 
minimal narrowing of several disc spaces.  The veteran was 
diagnosed with spondylosis of the cervical spine.

With regard to the veteran's back, the examiner found flexion 
of the thoracolumbar spine from 0 to 90 degrees and 
extension from 0 to 30 degrees, the veteran also had lateral 
flexion and rotation from 0 to 30 degrees bilaterally.  
Additionally, the examiner indicated that there was no 
additional limitation of motion on account of pain, fatigue, 
weakness or lack of endurance.  

With regard to his neck, the veteran had full range of motion 
of his cervical spine in both 1998 and 1999; and, while he 
had some limitation of motion in 2006, the examiner found 
that the veteran still had 42 degrees of flexion.  Given that 
the full normal range of motion for the cervical spine is 
from 0 to 45 degrees, it is apparent that the limitation of 
motion of veteran's neck is at most mild.  As such, a rating 
in excess of 10 percent is not available as the medical 
evidence fails to show that the limitation of motion of the 
veteran's cervical spine is moderate.  Under the new 
criteria, the veteran also fails to warrant a higher rating 
as the 42 degrees of flexion shown on the most recent 
examination easily exceeds the 30 degree point necessary for 
a higher rating.  While the veteran was noted to have pain in 
his neck even before the commencement of range of motion 
testing, the examiner found that repetitive motion failed to 
produce any additional limitation of motion due to fatigue, 
weakness, or lack of endurance.  See 38 C.F.R. §§ 4.40 and 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the veteran is not entitled to a rating in 
excess of 10 percent for limitation of motion of his cervical 
spine based solely on the orthopedic manifestations of the 
impairment under either the old or revised ratings.

With regard to his lower back, the veteran had full range of 
motion in his lumbar spine at his examination in 1998; and in 
2006 he again had full range of motion in his lumbar spine.  
As such, the medical record fails to show any objective 
evidence of limitation of motion of the lumbar spine.  

VA and private treatment records have been reviewed, although 
the veteran testified that he had not sought much treatment 
at VA for his back and neck.  Massage records, while noting 
stress and tightness in the neck area, fail to show any 
resultant limitation of motion in either the neck or back. 
Similarly, the veteran's treatment records from his primary 
care physician also fail to document any limitation of motion 
in either the neck or back.  A VA doctor indicated in 
December 1999 that he had been treating the veteran with 
EMGs, vasodilation, biofeedback, and psychotherapy.  However, 
the doctor failed to indicate that the veteran's neck and 
back were more severe than they are currently rated.

Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.  

Under the regulations in effect prior to September 2002, a 
noncompensable rating was assigned for post-operative, or 
cured, IVDS; a 10 percent rating was assigned for mild IVDS; 
and a 20 percent rating was assigned for moderate impairment, 
with recurrent attacks.  38 C.F.R. § 4.71a, DC 5293

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period.  A 
20 percent rating is assigned for incapacitating episodes 
with a total duration of between two and four weeks in a 12 
month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

X-rays of the veteran's back in March 2006 led to the 
diagnosis of degenerative disc disease of the lumbar spine.  
However, there is no medical evidence to suggest that the 
disc disease warrants a compensable rating under either the 
old or revised rating criteria.  

With regard to the old rating criteria, the X-rays which led 
to the diagnosis of disc disease showed only mild narrowing 
of the disc spaces, and only minimal facet disease at L5-S1.  
There was also no evidence reported of muscle spasm at the VA 
examination in 1998.  As such, the medical evidence fails to 
show even mild IVDS.  

With regard to the revised criteria, the examiner in 2006 
indicated that the veteran had not required bed rest for his 
back/neck condition in the last decade, and she noted that 
the veteran had not had any incapacitating episodes related 
to either his neck or back in the past year.  As such, the 
criteria for a compensable rating have not been met, since at 
least a week of bed rest is required for a compensable 
rating.

Accordingly, a compensable rating is not available for IVDS 
under either the old or revised rating criteria.

Neurologic manifestations

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  However, in this case, 
there is no evidence of any neurological manifestations of 
the veteran's neck/back disability.  In 1998, the veteran was 
noted to have 5/5 strength in all of his extremities, and 
there was no asymmetrical muscle wasting.  Sensation was 
intact throughout to pin-prick, vibration and to light touch 
and there was no radiculopathy or peripheral neuropathy 
noted.  At the VA examination in 1999, the veteran denied any 
tingling, numbness or weakness in either his upper or lower 
extremities.  At the VA examination in 2006, the veteran 
denied any bowel or bladder incontinence; the sensory 
examinations of his upper extremities were normal and his 
reflexes were normal.  As such, evidence of a neurological 
manifestation of the veteran's neck/back disability has not 
been presented.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2005.  By this, and by previous letter, 
the statement of the case, and the supplemental statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran's claim was readjudicated following 
the completion of the notice requirement.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for neck/back pain is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


